DETAILED ADVISORY OFFICE ACTION
Applicability of AIA  or Pre-AIA  Provisions
00.	This application, filed on or after March 16, 2013, is being examined under the first inventor to file [hereinafter "FITF"] provisions of the AIA . 
If, however, this application's status as subject to FITF provisions is incorrect, then correcting the statutory bases of rejection(s) is not considered new ground(s) of rejection if the rationale supporting the rejection(s), and prior art relied upon, is the same under the AIA  and pre-AIA  statuses.
The 3/21/2022 After Final Amendment Is Not Entered
01.	The proposed claim amendments appear to change scope of the claims and therefore, possibly, the disclosure. 
The proposed amendments amendment therefore appear to raise new issues not considered before, requiring further consideration or search, or both.
Resolving these new issues requires at least:
(1) determining whether the proposed, amended independent claims, and claims depending therefrom, are restrictable from each other and from the pending, examined claims; 
(2) determining whether and how the proposed amendments amendment introduce indefiniteness or new matter, or both;
(3) determining whether and how the proposed amended claims distinguish over the applied prior art references;

(5) determining whether and how the proposed amended claims distinguish over prior art references that might be determined to be relevant as a result of a necessary update search if the proposed claims were entered; and 
(6) preparing a new Office Action setting forth and communicating the PTO's position, including potential restrictions(s), objections, and art and non-art rejections of the proposed claims, if they were entered. 
The proposed amendments therefore materially increase and complicate complicates the issues for appeal, rather than reducing or simplifying the issues for appeal.
The proposed amendments therefore place the application in worse form for appeal.
Additionally, there is no showing why the proposed amendments amendment are necessary and why they were not earlier presented. 
For the above reasons, the proposed amendments are not entered.
Status of Claims Pending as of the 1/20/2022 Office Action
02.	The rejections in the 1/20/2022 "Office Action" are maintained--claims 1-8, 10, 12-20, 22, and 23 remain rejected as unpatentable.
Response to Arguments

Potential Interview
04.	In view of the apparent lack of progress in the prosecution of this application, if an RCE is to be filed, then an immediate, post-RCE interview could help reduce or clarify issues and thus advance post-RCE prosecution.
Therefore, in this application, at this time, Examiner:
(1) would grant an interview if telephonically requested on the day the RCE is filed; and
(2) would allow the entry of a post-RCE supplemental amendment after such an interview, if the supplemental amendment is electronically filed WITHIN NINE CALENDAR DAYS of filing the RCE. 
Examiner Called Applicant's Representative
05.	Examiner Sayadian called Mr. Damron on 3/21/2022 at about 1:45 PM ET and left a message confirming that the request for reconsideration has been denied. 
Examiner invited Mr. Damron to call Examiner back so the potential interview can be explained. 
CONCLUSION
06.	The period for reply expires on the later of: (1) the mailing date of this Advisory Action, or (2) the date set forth in the Final Rejection. Any extension fee pursuant to 37 CFR 1.136(a) will be calculated from this expiration date.
Extension of time for the period for reply may be obtained under 37 CFR 1.136(a). The maximum period for reply, however, is SIX MONTHS from the mailing date of the Final Office Action.
Any inquiry concerning this communication, or earlier communication(s) on this application, should be directed to Primary Examiner Hrayr A. Sayadian, who can be reached at (571) 272-7779, on Monday through Friday, 0730 – 1600 EDT/EST, whichever time zone is in effect at time of call--Mr. Sayadian's electronic mail address is hrayr.sayadian@uspto.gov. 
If attempts to reach Mr. Sayadian by telephone are unsuccessful, his supervisor, Supervisory Primary Examiner Wael Fahmy, can be reached at (571) 272-1705. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available only through Private PAIR. For more information about the PAIR system, see http://pair-direct.uspto.gov. The Electronic Business Center (EBC) at (866) 217-9197 (toll-free) may answer questions on how to access the Private PAIR system. 
/HRAYR A SAYADIAN/
Primary Examiner, Art Unit 2814